Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US20170331126) in view of Shin (US 20180183086).
2.	Regarding claims 1, 6-9, and 18 Gu teaches a fuel cell (see Fig. below), comprising: a cell stack comprising a plurality of unit cells stacked in a first direction; a plate disposed at one of two end portions of the cell stack, the plate comprising a first terminal unit protruding in a second direction intersecting the first direction; a heating element comprising a second terminal unit engaged with the first terminal unit of the plate in the second direction, the heating element being disposed between the one of the two end portions of the cell stack and the plate; and an insulation part disposed at at least one of the first terminal unit or the second terminal unit; wherein one of the first terminal unit and the second terminal unit comprises a pair of male heater terminals protruding in the second direction, and a remaining one of the wherein each of the pair of male heater terminals comprises a first portion that is in contact with a respective one of the pair of female heater terminals, rather than being inserted into the respective one of the pair of female heater terminals; wherein each of the pair of female heater terminals comprises a second portion that is in contact with the first portion; and wherein the insulation part is disposed on at least one of the first portion or the second portion (see Figs. below)

    PNG
    media_image1.png
    626
    953
    media_image1.png
    Greyscale

3.	Gu does not explicitly teach a first terminal unit and the second terminal unit comprises a pair of female heater terminals into which the pair of male heater terminals is inserted, but Gu’s secondary teachings include first electrode 300 and the second electrode 400 (which conventional comprises terminals) and having through-holes 510 formed therein, the through-holes 510 having the electricity conduction blocks 600 penetrating therethrough (which reads on inserting) [0033]. 
4.	Gu does not teach wherein the plate further comprises: a heater wiring connector configured to receive current from an outside of the plate; and a wire connecting the first terminal unit to the heater wiring connector.
5.	Shin teaches electrical wirings extending from both ends of the heating wire and electrical wirings extending from the thermocouple may also be connected to the individual terminals of the electrical wiring connector 19 [0072] so that superior power generation efficiency can be achieved from a fuel cell (abstract).
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu with Shin’s teachings of electrical wirings extending from both ends of the heating wire and electrical wirings extending from the thermocouple may also be connected to the individual terminals of the electrical wiring connector so that superior power generation efficiency can be achieved from a fuel cell.

Allowable Subject Matter
Claims 2-5 and 10-17 are allowable over the prior art of record


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722